10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
ANTHONY FESTA, Case No.: 2:17-cv-00850-APG-NJK
Plaintiff Order Directing Defendants to Respond to
Motion for Emergency Release
v.
[ECF No. 48]
NDOC, et al.,

 

Defendants
Plaintiff Anthony Festa filed a “rnotion to emergency order release from L.C.C. or
N.N.C.C.” ECF No. 48. I Will direct the Attorney General’s Offlce to respond to the motion.
IT IS THEREFORE ORDERED that Within seven days from the entry of this order, the
Attorney General’s Offrce shall flle a response to Festa’s motion.

DATED this 3rd day of January, 2019.

/i<//

 

ANDREW P. GoRDoN
UNITED sTATEs DISTRICT JUDGE

 

